STOKER, Judge.
Defendant, Moses Williams, Jr., was charged by grand jury indictment of two counts of perjury, violations of LSA-R.S. 14:123. The charges arose from sworn statements previously made to the grand jury by the defendant.
After a trial before a jury of six, defendant was found guilty as to one count and not guilty as to the other. He was initially sentenced to a term of five years in the custody of the Department of Corrections. In subsequent proceedings, that sentence was vacated and defendant was re-sentenced to a term of ten year's in the custody of the Department of Corrections pursuant to the Habitual Offender Law, LSA-R.S. 15:529.1.
Defendant appealed, but has failed to either brief or argue his assignments of error. Assignments neither briefed nor argued are considered abandoned. State v. Smith, 430 So.2d 31 (La.1983). Therefore, this case is reviewable only for errors discoverable by a mere inspection of the pleadings and proceedings and without in: spection of the evidence. LSA-C.Cr.P. art. 920; State v. Jackson, 332 So.2d 211 (La.1976). We have fully reviewed the record for these errors and find none.
For the reasons assigned, the conviction and sentence are affirmed.
AFFIRMED.